Citation Nr: 0123060	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In an October 2000 decision, the Board 
denied service connection for residuals of frozen feet 
finding that the claim for service connection was not well 
grounded.  The Board's decision was the subject of an appeal 
to the Court of Appeals for Veterans Claims (Court).  In 
January 2001, the Court issued a joint Remand that vacated 
the Board's October 2000 decision on the basis of the 
enactment of the Veterans Claims Assistance Act of 2000 
during the pendency of the appeal.  This Remand is issued 
below in compliance with the Court's January 2001 order.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
Remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a Remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This Remand serves as notice to the appellant that his 
service medical records fail to reflect frozen feet in 
service or any foot disorders during service or at the time 
of separation from service.  If the appellant has evidence 
that would cure this evidentiary defect, he must submit it or 
identify it with particularity to the RO accompanied by 
authorization for the RO to obtain those records.  

The Board's review of the transcript from the video 
conference hearing conducted in August 2000 indicated some 
reference to a possible medical consultation at "Johns 
Hopkins."  If this reference pertains to outstanding 
relevant medical evidence not previously identified to the 
RO, the appellant should obtain and submit this evidence or 
identify it with particularity to the RO accompanied by 
authorization for the RO to obtain those records.

A medical examination for compensation claims must be 
conducted when the evidence shows that the claimant has a 
current disability that may be associated with the 
claimant's active service and there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
service medical records document service in Alaska.  Frozen 
feet syndrome was diagnosed on VA examination in October 
1998 based on the appellant's reported history of frostbite 
during service in Alaska.  In a letter dated in May 1999, a 
VA treating physician stated that the appellant had received 
care in the pain clinic for chronic pain stemming from 
frozen feet injury.  Neither VA physician has indicated any 
review of the service medical records, particularly the 
separation examination.  Neither opinion explained the basis 
for the concluding diagnosis.  Other evidence of record 
appears to attribute the condition of the lower extremities 
to the appellant's nonservice connected lower back 
disability.  Therefore, the VCAA requires that a new VA 
examination be conducted and an opinion obtained that 
clarifies the current disability and explains whether or not 
it is attributable to service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. 

2.  The RO should obtain any additional 
medical evidence identified by the 
appellant with particularity and 
accompanied by his authorization to obtain 
those records.

3.  The RO should schedule a VA 
examination.  The physician who conducts 
the examination must be afforded the 
opportunity to examine the service medical 
records prior to rendering the opinion.  
After examination of the appellant, the 
physician should determine the current 
disability/disabilities involving the 
lower extremities and the etiology for 
each disability should be identified.  A 
cold injury was not diagnosed in service.  
The physician should therefore render a 
medical opinion as to whether, based on 
the appellant's lay descriptions in 
conjunction with the findings of the 
inservice examiners, the appellant did 
have a cold injury in service.  The 
physician should then determine whether 
there are any current residuals that are 
as likely as not attributable to an 
inservice cold injury.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




